                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

COTRELL T. KNIGHT,                       )
                                         )
                    Petitioner,          )                  8:18CV347
                                         )
             v.                          )
                                         )
ROBERT MADSEN,                           )      MEMORANDUM AND ORDER
                                         )
                    Respondent.          )
                                         )


       Petitioner did not sign the petition for writ of habeas corpus, although it is
difficult to say who did. Furthermore, in response to the motion to dismiss,
Petitioner’s mother, “[holder of a] power of attorney, Family and Friend” asserts that
she signed the petition and represents Petitioner. (Filing no. 10.) Although a document
filed by Petitioner’s mother is hard to decipher, I assume that Petitioner by virtue of
that document has designated his mother as his attorney-in-fact. (Filing no. 10 at
CM/ECF p. 4.) Various other persons have signed a document asserting they too are
“Petitioners.” Agreeing with Respondent, I will dismiss this case without prejudice.

       First, in order bring a habeas corpus petition on behalf of another person1 the
party purporting to act for a convicted defendant must show (at least) the following
two things:

      1.     The real party cannot access the courts, the real party is mentally
             incompetent, or the real party has some other disability and the
             real party cannot therefore bring the action himself.


      1
        There is no question but that the attack here is one limited to Mr. Knight’s
state conviction. Thus, none of the parties purporting to represent him have
independent standing.
      2.     The party purporting to act for the real party is dedicated to the
             best interests of the real party.

Whitmore v. Arkansas, 495 U.S. 149, 163 (1990).

      There has been no showing that any of these factors exist. Indeed, the pleadings
are replete with nonsense. For example, the name of the Petitioner is said to be
“Cotrell T. Knight (Corporation).” (Filing no. 1, at CM/ECF p. 1 (caption).)

        Second, a power of attorney may confer decision-making authority under state
law, but it does not permit the holder to represent the grantor as a lawyer in federal
court. On the contrary, parties may proceed in federal court only pro se, when acting
solely for themselves, or through counsel. 28 U.S.C. § 1654. See also Estate of
Keatinge v. Biddle, 316 F.3d 7, 14 (1st Cir.2002) (“[T]he holder of a power of
attorney is not authorized to appear pro se on behalf of the grantor.”); Powerserve
Int'l, Inc. v. Lavi, 239 F.3d 508, 514 (2d Cir.2001) (“attorney-in-fact” for daughter not
permitted to litigate pro se on her behalf); Knoefler v. United Bank of Bismarck, 20
F.3d 347, 348 (8th Cir.1994) (non-lawyer has no right to represent another entity in
federal court); Osei–Afriyie by Osei-Afriyie v. Medical College of Pennsylvania, 937
F.2d 876 882–83 (3rd Cir. 1991) (holding that parent and guardian could not litigate
pro se on behalf of his children) (citation omitted).

       Third, a petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards
for certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). No matter what standard is applied, Petitioner has failed to make the
requisite showing. Accordingly, I will not issue a certificate of appealability in this
case.


                                           -2-
       IT IS ORDERED the motion to dismiss (filing no. 7) is granted. The petition
for writ of habeas corpus (filing no. 1) is denied and dismissed without prejudice. No
certificate of appealability has been or will be issued. Judgment will be entered by
separate document.

      DATED this 1st day of November, 2018.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         -3-
